      CASE 0:19-cv-00763-NEB-HB Document 46 Filed 07/24/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 ASI, INC.,
                                                     Civil No. 19-cv-0763 (NEB/HB)
                      Plaintiff,

 v.
                                                         ORDER ON MOTION
 AQUAWOOD, LLC; BANZAI                                  TO EXTEND DEADLINE
 INTERNATIONAL LTD.; CHAN MING                             TO ANSWER OR
 YIU a/k/a Samson Chan; CHAN SIU LUN                    OTHERWISE RESPOND
 a/k/a Alan Chan; DOLLAR EMPIRE LLC;
 BRIAN DUBINSKY; JUN TAI CO LTD.;
 LIU YI MAN a/k/a LISA LIU; PETER
 MAGALHAES; MANLEY TOY DIRECT,
 LLC a/k/a Worldwide Toy Direct; MGS
 INTERNATIONAL, LLC; PARK LANE
 SOLUTIONS, LTD; RICHARD TOTH; TOY
 NETWORK, LLC; TOY QUEST LTD.;
 WELLMAX TRADING LTD.; WINNING
 INDUSTRIAL LTD., and MICHAEL WU,

                      Defendants.



       This matter is before the Court on a Motion for Extension of Time to File Answer

or Otherwise Plead (ECF No. 43), pursuant to Federal Rule of Civil Procedure 6. Having

reviewed the motion and the files and records herein, finding good cause has been shown,

and also taking account certain considerations affecting the Court’s calendar,

       IT IS HEREBY ORDERED that the Motion (ECF No. 43) is GRANTED.

Defendants shall have until and including September 3, 2019 to answer or otherwise

respond to Plaintiff’s Complaint. Plaintiff’s time to respond to any Rule 12 Motion to

Dismiss filed by any of the Defendants will be 60 days after the filing of any such
      CASE 0:19-cv-00763-NEB-HB Document 46 Filed 07/24/19 Page 2 of 2



motion. Defendants’ reply to Plaintiff’s response will be due as provided by Local Rule

7.1(c) and any applicable Practice Pointers for the Honorable Nancy E. Brasel, United

States District Court Judge, unless a request for extension is granted by Judge Brasel for

specific good cause shown.



Dated: July 24, 2019                       s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                             2
